Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matthew Evans (Reg. No. 74,103) on 11/10/21, the application has been amended as follows:

8.	(Currently amended) A variable cam timing mechanism comprising:
	an outer ring having a toothed outer surface and a set of dividers extending radially inward from an inner surface, the outer ring having an outer ring thickness;
	an inner ring having a set of vanes extending radially outwardly from a cylindrical surface and located circumferentially between the dividers, the inner ring having an inner ring thickness greater than the outer ring thickness; and
	a face plate fastened to the outer ring by a set of bolts extending through the dividers and threaded into holes in the face plate, the face plate having:
a  first surface in contact with the outer ring, the first surface adjacent to at least one of the holes; 
a second surface axially offset from the first surface in a direction away from the outer ring, the second surface configured to receive fluid pressure to move the inner ring; and,


14.	(Currently amended) A method of assembling a cam timing mechanism comprising;
positioning an inner ring inside an outer ring such that vanes of the inner ring are interspersed with dividers extending radially inward from the outer ring, the inner ring having an inner ring thickness and the outer ring having an outer ring thickness less than the inner ring thickness; and inserting a plurality of bolts through the dividers and threading them into a plurality of holes arranged in a face plate, the face plate having: 
a first surface in contact with the outer ring and adjacent to the plurality of holes; 
a second surface axially offset from the first surface in a direction away from the outer ring, the second surface configured to receive fluid pressure to move the inner ring; and,
a third outer perimeter surface in contact with the outer ring, and at least a portion of the first surface is adjoined with the third outer perimeter surface.

Allowable Subject Matter
Claims 1, 3-19  are allowed.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747

/HAI H HUYNH/Primary Examiner, Art Unit 3747